Citation Nr: 0935892	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  03-34 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for Meniere's syndrome 
with bilateral hearing loss, tinnitus, and vertigo, currently 
rated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from December 1964 to 
September 1966.      

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2001 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  The Board remanded this 
matter for additional development in April 2006.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


REMAND

Pursuant to the Board's April 2006 remand, the Veteran 
underwent VA compensation examination in April 2007.  In the 
report of record, the April 2007 VA examiner does not detail 
the extent to which the Veteran experiences dizziness, 
vertigo, or staggering due to his service-connected Meniere's 
syndrome.  See 38 C.F.R. § 4.87, Diagnostic Codes 6204, 6205 
(2008).  Moreover, this report notes the examiner's 
recommendation that the Veteran should undergo a "balance 
examination (ENG)" to assess the Veteran's complaints of 
vertigo.  

The record contains a VA treatment record dated in May 2007, 
which indicates that the Veteran may have undergone a balance 
examination.  However, this record does not provide the 
information necessary to properly rate the Veteran under DCs 
6204 and 6205.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
a VA examination with an appropriate 
specialist in order to determine the 
nature and severity of the Veteran's 
service-connected Meniere's syndrome.  
The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The Veteran's 
complaints should be recorded in full.  

2.  In the report, the examiner should 
detail any medical findings regarding 
the Veteran's complaints of dizziness, 
vertigo, and staggering.  The examiner 
should comment on the severity and the 
frequency (i.e., daily, weekly, 
monthly) of such symptoms.  The 
examiner should also detail whether the 
Veteran experiences cerebellar gait as 
a result of his disorder.  

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental 
Statement of the Case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




